[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PREJUDGMENT REMEDY
Probable cause is found for the plaintiff's maintaining a claim for $1,700,000.00 against Underwood Towers Limited Partnership. The claim is based on notes signed on behalf of the partnership by one of its general partners, Hyman Goldfeld. Since the plaintiff bank agreed that it would not make any claim against the partnership's assets other than certain escrow funds, a prejudgment remedy is not issued against Underwood Towers Limited Partnership.
Probable cause is found to secure plaintiff's claim in the amount of $1,700,000.00 against First Hartford Partners for the reason this entity is one of the three general partners of Underwood Towers Limited Partnership. Probable cause is also found to secure plaintiff's a claim for $1,700,000.00 against defendants William T. Okie, Jr., Steven A. Wollman, and William N. Hubbard for the reason they are general partners of First Hartford Partners.
The plaintiff agreed with Underwood Towers Limited Partnership that it would not make a claim against the partnership assets of Underwood Towers Limited Partnership. The plaintiff did not, however, agree to forego claims against the other defendants in the event the loans were not repaid.
The plaintiff is not required to name as defendants in this lawsuit all of the general partners of the partnerships in order to establish the liability of those individual partners who have been named as defendants. CT Page 10073
THIM, JUDGE